     Case 3:18-cv-00559-N Document 45 Filed 11/05/18          Page 1 of 3 PageID 1113


                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNILOC USA INC. and UNILOC                    §
LUXEMBOURG SA.,                               §
                                              §
     Plaintiffs,                              §
                                              §
v.                                            § Civil Action Nos. 3:18-CV-00557-N
                                              §                   3:18-CV-00559-N
                                              §                   3:18-CV-00560-N
                                              §                   3:18-CV-00561-N
                                              §
LG ELECTRONICS U.S.A., INC.                   §
LG ELECTRONICS INC., and                      §
LG ELECTRONICS MOBILECOMM                     §
U.S.A. INC.,                                  §
                                              §
     Defendants.                              §

                                          ORDER

         This Order addresses Defendants’ combined motion to transfer venue to the Northern

District of California (NDCA) [35].1 For the reasons below, the Court grants LG’s motion.

         This district recently granted a motion to transfer seven similar cases brought by

Plaintiffs against LG. Uniloc U.S.A. Inc. v. LG Elecs. U.S.A., Inc., 4:17-CV-825-O (W.D.

Tex. May 14, 2018) (O’Connor, J.). Much like in those cases, because the parties here do

not dispute that the case could have been brought in NDCA, the Court is tasked with

weighing certain private and public factors before ruling on LG’s motion to transfer. Id.

(citing In re Volkswagen of Am., Inc., 545 F.3d 304, 312 (5th Cir. 2008) (en banc)). The


         1
        The following are the docket numbers for the motions to transfer in the above-
numbered cases: Civil Action No. 3:18-cv-557, [35]; Civil Action No. 3:18-cv-559, [35];
Civil Action No. 3:18-cv-560, [32]; and Civil Action No. 3:18-cv-561, [35].

ORDER – PAGE 1
   Case 3:18-cv-00559-N Document 45 Filed 11/05/18                Page 2 of 3 PageID 1114


Court finds Judge O’Connor’s analysis of these factors to be wholly applicable, with two

(ultimately trivial) exceptions.

       The first concerns the private factor regarding the relative ease of access to sources

of proof. Previously, Uniloc argued that this factor weighed against transfer because the

documents LG sought in NDCA were irrelevant and unimportant. Id. at 7. Here, it has

employed a different strategy: arguing that the factor cuts against transferring because

relevant documents are spread across San Francisco, Santa Clara, San Diego, New Jersey,

Plano, and Europe. Pls.’ Opp’n to Defs.’ Combined Mot. to Transfer to the N. Dist. of CA,

10 [39]. Uniloc fails, however, to persuasively confront LG’s evidence suggesting that a

greater volume of relevant documents are in or near NDCA. LG Defs.’ Reply, 5-6 [43].

Thus, the Court holds this factor still tilts heavily in favor of transfer.

       The second variation regards judicial economy. Part of what swayed Judge O’Connor

on this factor was that the patents in dispute were the same as those disputed in a case in

NDCA. Uniloc, 4:17-CV-825-O at *10. Even though the patents here are not the same,

transferring would still serve judicial economy because the technology and products at issue

in the cases are still the same, and the bulk of relevant evidence in this case lies in or near to

NDCA. Accordingly, the Court finds judicial economy to weigh in favor of transferring.

       Thus, neither of the differences between this motion and the one decided by Judge

O’Connor suggest this Court should reach a different outcome. The Court accordingly grants

LG’s motion, and transfers the above numbered cases to the Northern District of California

pursuant to 28 U.S.C. § 1404(a).




ORDER – PAGE 2
  Case 3:18-cv-00559-N Document 45 Filed 11/05/18   Page 3 of 3 PageID 1115


     Signed November 5, 2018.



                                        _________________________________
                                                  David C. Godbey
                                             United States District Judge




ORDER – PAGE 3
